Name: Commission Regulation (EEC) No 2655/88 of 26 August 1988 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 8 . 88 Official Journal of the European Communities No L 237/ 13 COMMISSION REGULATION (EEC) No 2655/88 of 26 August 1988 fixing the import levies on live cattle and on beef and veal other than frozen tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live cattle and on beef and veal other than frozen shall be as specified in the Annex hereto . Article 2 This Regulation shall enter into force on 5 September 1988 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 12 (8) thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Regulation (EEC) No 2312/88 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2312/88 to the quota This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 198, 26. 7. 1988, p . 24. 3 OJ No L 201 , 27 . 7. 1988, p . 83 . No L 237/14 Official journal of the European Communities 27. 8 . 88 ANNEX to the Commission Regulation of 26 August 1988 fixing the import levies on live cattle and on beef and veal other than frozen (') (ECU/100 kg) CN code Yugoslavia (2) Austria/Sweden/Switzerland Other third countries Live weight  0102 90 10 26,718 131,237 0102 90 31 57,560 26,718 131,237 0102 90 33  26,718 131,237 0102 90 35 57,560 26,718 131,237 0102 90 37 57,560 26,718 131,237  Net weight  0201 10 10 50,764 249,350 0201 10 90 109,364 50,764 249,350 0201 20 11 109,364 50,764 249,350 0201 20 19 109,364 50,764 249,350 0201 20 31  40,61 1 199,479 0201 20 39 87,491 40,611 199,479 0201 20 51 131,237 60,917 299,220 0201 20 59 131,237 60,917 299,220 0201 20 90  76,146 374,025 0201 30  87,102 427,832 0206 10 95  87,102 427,832 0210 20 10  76,146 374,025 0210 20 90  87,102 427,832 0210 90 41  87,102 427,832 0210 90 90  87,102 427,832 1602 50 10  87,102 427,832 1602 90 61  87,102 427,832 (') In accordance with Regulation (EEC) No 486/85, levies are not applied to imports into the French overseas departments of products originating in the African , Caribbean and Pacific States or in the overseas countries and territories. (2) This levy is applicable only to products complying with the provisions of Regulation (EEC) No 1368/88 (OJ No L 126, 20 . 5. 1988 , p. 26).